DETAILED ACTION

Applicant's submission filed on 13 July 2021 has been entered.  Therein, claim 1 has been amended.   Claim 6 has been cancelled. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant's amendments and related arguments filed with respect to 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 10, 12 and 16 are rejected under as being unpatentable over Noh, et al. (U.S. Patent Publication No. 2015/0157182) in view of Burlutskiy (U.S. Patent No. 9,402,518) and in view of Viel (U.S. Publication No. 2018/0118337).    
For claim 1, Noh teaches an autonomous traveler, comprising: a main casing (see Fig. 1); a driving part configured to enable the main casing to travel (see Fig. 3); a map generation part configured to generate a map indicative of information on an area (see Fig. 3 and related text); a self-position estimation part configured to estimate a self-position (see Fig. 3, #230); an information acquisition part configured to acquire external information on the main casing (see Fig. 3, #400); a cleaner configured to clean a cleaning-object surface (see para. 0024); and a controller configured to control an operation of 
A teaching from Burlutskiy discloses wherein the information acquisition part is configured to detect an object that is different from the map is detected at autonomous traveling (see col. 5:32-6:29, obstacles such as clothes cause reachability map to update as temporarily unreachable), and the controller is configured to provisionally set a traveling route so as to make the main casing travel along a periphery of the object (see col. 5:32-6:29, Fig. 5C, dotted line between #531 and #534, unreachable area designated as faulty area, travelling around the faulty area is equivalent to travelling along periphery) and while making the main casing travel along the traveling route, the controller is configured to determine information to be reflected to the map in accordance with information of the object acquired by the information acquisition part (see col. 5:32-6:29).    It would have been obvious to one of ordinary skill in the art to modify Noh with the teachings of Burlutskiy based on the motivation to improve an apparatus and method for cleaning by using maps which indicate information related to activity, reachability, cleanness, and cleaning faults in a robotic cleaner.   
Regarding the last limitation, it is not explicitly disclosed by Burlutskiy.  A teaching from Viel discloses the controller is configured to control the operation of the driving part so as to avoid the object while keeping a constant distance from the object (see para. 0123) when the object is an obstacle that disturbs traveling of the main casing (see para. 0100), and the controller is configured to change the constant distance in accordance with a type of the object (see paras. 0070-0073).  It would have been obvious to one of ordinary skill in the art to modify Burlutskiy to include the teachings of Viel based on the motivation to improve  a domestic and industrial need for treatment, in particular cleaning, methods 
Referring to claim 2, Noh further teaches the information acquisition part is further configured to acquire an arrangement position of the object as the information (see paras. 0033, 0034). 
Regarding claim 3, Noh further discloses the information acquisition part is further configured to acquire a shape of the object as the information (see para. 0033). 
With reference to claim 4, Noh further teaches the information acquisition part includes: a plurality of cameras disposed apart from one another in the main casing (see para. 0021); a distance image generation part configured to generate, based on images picked up by the plurality of cameras, a distance image of an object positioned in a traveling direction side (see para. 0030); and a shape acquisition part configured to acquire shape information on the picked-up object based on the distance image generated by the distance image generation part (see para. 0033).  
Regarding claim 6, Noh teaches a clearance to the object on the traveling route in accordance with the object when the object is an obstacle that disturbs traveling of the main casing (see para. 0048, the bedframe is too low for the robot to pass below, and disturbs the main casing, the robot then changes the clearance of the bedframe).
Regarding claim 9, Noh further teaches the information acquisition part is further configured to acquire a step gap on the cleaning-object surface as the information (see para. 0045), and the controller is further configured to set the traveling route so as to make the main casing travel to intersect the step gap when the main casing passes the step gap (see Fig. 4B).  

With reference to claim 12, Burlutskiy further teaches wherein the controller is further configured to set the traveling route so as to make the main casing travel along a boundary between different types of cleaning-object surfaces in the map created by the map generation part (see col. 7:17-30, new object detected, repeating process of Fig. 5C, dotted line between #531 and #534, unreachable area designated as faulty area).
Regarding claim 16, Burlutskiy further discloses wherein the cleaner is configured to clean the cleaning-object surface based at least on the traveling route provisionally set by the controller (see col. 6:56-7:30).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, et al. (U.S. Patent Publication No. 2015/0157182),  Burlutskiy (U.S. Patent No. 9,402,518) and Viel (U.S. Publication No. 2018/0118337) as applied to claim 1 above, and in view of Hillen, et al. (U.S. Patent Publication No. 2014/0166047).  
For claim 7, Noh discloses the information acquisition part is further configured to acquire material of the cleaning-object surface as the information (see paras. 0033-0034).  Noh does not explicitly disclose the next limitation.  A teaching from Hillen discloses the control unit sets the traveling route so as to make the main casing preferentially travel on the cleaning-object surface of the same material as the material of the cleaning-object surface at traveling start when making the main casing return to a specified position (see para. 0011, avoiding a surface is equivalent to preferring an alternative surface).  It would have been obvious to modify Noh to include the teachings of Hillen based on the motivation to improve that photographic pictures be evaluated with respect to surface formation 
With reference to claim 8, Noh further discloses the cleaner includes an electric blower for sucking dust and dirt (see Fig. 3).  Hillen further teaches the controller is further configured to change a traveling speed of the main casing on the traveling route in accordance with the information on the material of the cleaning-object surface acquired by the information acquisition part (see para. 0013).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, et al. (U.S. Patent Publication No. 2015/0157182),  Burlutskiy (U.S. Patent No. 9,402,518) and Viel (U.S. Publication No. 2018/0118337) as applied to claim 1 above, and in view of Shamlian, et al. (U.S. Patent Publication No. 2014/0088761).  
Noh does not explicitly disclose the subject matter of claim 11.  However, a teaching from Shamlian discloses the information acquisition part is further configured to acquire a step gap on the cleaning-object surface as the information, and the controller is further configured to set the traveling route so as not to ride over the step gap when a height of the step gap acquired by the information acquisition part is greater than or equal to or more than a specified value.   It would have been obvious to one of ordinary skill in the art to modify Noh to include the teaching of Shamlian based on the motivation to improve autonomous robotic vacuum cleaners that generally include sensors that allow it to avoid obstacles, such as walls, furniture, or stairs. The robotic vacuum cleaner may alter its drive direction (e.g., turn or back-up) when it bumps into an obstacle.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, et al. (U.S. Patent Publication No. 2015/0157182),  Burlutskiy (U.S. Patent No. 9,402,518) and Viel (U.S. Publication No. 2018/0118337) as applied to claim 1 above, and in view of Angle, et al. (U.S. Patent Publication No. 2014/0207281).
Noh does not explicitly teach the subject matter of claim 14.  A teaching from Angle discloses the information acquisition part is further configured to acquire an amount of dust and dirt on the .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663